Case 1:18-cv-01496-MBH Document 4 Filed 10/02/18 Page 1 of 1

In the Anited States Court of Federal Clanns

ek eR Re Re ok oe KR He kK

#
MARCO ANTONIO OCHOA- 4
GONZALEZ, 4
Plaintiff, *
* No. 18-1496C
v. * Filed: October 2, 2018
*
UNITED STATES, ’
Defendant. :
kook ck ok #& #& # *e * # *K K RK HF He HK RK
ORDER

The court is in receipt of pro se plaintiff's complaint. Plaintiff submitted the
complaint to the court without paying the $400.00 filing fee or submitting an application to
proceed in forma pauperis. As a result of this failure, the above-captioned case is

DISMISSED, without prejudice.

MARIAN BLANK HORN
Judge

 

IT IS SO ORDERED.

POL? ehel OO00 h3? 4356

 
